 



Exhibit 10.79

 

CTBC Bank Co., Ltd.

Notification of Credit Line Approval

 

Next Annual Review Date: August 31th, 2019

 

1.      Credit Grantee Name and Joint and Several Guarantor:

Credit Grantee / Legal

Representative

 

China United Insurance Services, Inc.

CH005233

Yi-Hsiao Mao

Joint and Several
Guarantor Law Insurance Broker Co. Ltd. Co-Issuer of a Negotiable
Instrument Law Insurance Broker Co. Ltd. Promissory Note Issuer –        
2.      Credit Line Approval (Including Financial Transaction Limit) (1)  
Details of Approved Credit Line   Credit Type Product Type Amount Term (months)
Interest Rate and/or Administrative Fees

General Credit-Short-Term with No Collaterals

No.TW00097508

Short Term –Foreign Currency USD 1,500,000 12

Foreign Currency Interest Rate:

Negotiated Price

(2)   Terms and Conditions of Credit Granting General Provisions

1.     Use of Funds: Pay for operating expenses; repay the disbursement fee of
operating expense of subsidiary companies

2.     The following part of this case is payable, which refers to the funds
that will be allocated over USD1,000,0000 after Law Insurance Broker Co. Ltd.
finishing distributing interests to upper layer shareholders in August 2019.

Special Provisions -

(3)   Notes

After your company signs this notification, as the market condition changes,
CTBC reserves the rights to approve or reject your company’s application for
withdrawing or using the credit line based on the original interest
rate/administrative charge. If your company indeed demands funds, your company
can apply for drawdown only after both parties have agree on the interest
rate/administrative charge or the credit line, and record the information on the
relevant drawdown application. Any matter not addressed herein shall be resolved
by reference to CTBC’s credit line agreement and relevant policies.

 

           

CTBC Bank Co., Ltd.

 

China United Insurance Service, Inc. (seal)

 

Date: September 12, 2018

 



 

